DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 5, 13, and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an energy receptor array configured to receive energy from an environment” in claims 1 and 14.
“an energy source sensor array configured to monitor the environment for a source of energy” in claims 1 and 14
“an energy channelling array configured to guide energy from the source to the energy receptor array” in claims 1 and 14.
“an energy surge control array configured to control a flow of energy received from the energy receptor array” in claims 1 and 14.
“an energy absorption array configured to absorb energy from the energy surge control array” in claims 1 and 14.
“an energy storage array configured to store energy from the energy absorption array” in claims 1 and 14.
“a channeling tool deployment device configured to deploy a channeling tool” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-12, 14-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. Patent Publication Number 2014/0042987) in view of Ibok (U.S. Patent Publication Number 2010/0220424) and in further view of Baumheinrich et al. (U.S. Patent Publication Number 2012/0029853).
Regarding Claim 1:
Lai discloses an energy absorption and distribution system, comprising: an environmental energy collection system (Fig. 1, lightning rod 101, wire 102, LEH units 103, and their related discussion); and a transient high energy management system (Fig. 4, power management module 260, magnetic capacitors 200, and their related discussion), wherein the environmental energy collection system includes an energy receptor array configured to receive energy from an environment (Fig. 1, lightning rod 101, LEH units 103, and their related discussion); an energy channelling array configured to guide energy from the source to the energy receptor array (Fig. 1, lightning rod 101, wire 102, LEH units 103, and their related discussion; see, for example, paragraphs 0021-0022); and wherein the transient high energy management system includes an energy source control array configured to control a flow of energy received from the energy receptor array (Fig. 4, power management module 260 comprising detector 2601, switch 2602, etc., and their related discussion; see, for example, paragraph 0025); and an energy storage array configured to store energy (Fig. 4, magnetic capacitors 200 and their related discussion; see, for example, paragraph 0025). While Lai discloses a transformer to transform the voltage of the electrical energy in lightning to a charging voltage, Lai fails to explicitly disclose the transient high energy management system includes an energy absorption array configured to absorb energy from the energy surge control array.
However, in an attempt to expedite prosecution, Ibok discloses a transient high energy management system includes an energy absorption array configured to absorb energy from the energy surge control array (Fig. 7a, collection of varistors 270, 280, 290, and their related discussion; see, for example, paragraph 0065); and an energy storage array configured to store energy from the energy absorption array (Fig. 7a, capacitor 300 and its related discussion; see, for example, paragraph 0065)
Furthermore, Modified Lai fails to teach an energy source sensor array configured to monitor the environment for a source of energy.
However, Baumheinrich et al. discloses an energy absorption and distribution system, comprising: an energy source sensor array configured to monitor the environment for a source of energy (Fig.’s 2-3, lightning detection system 100 with integrated circuit 130, and their related discussion; see, for example, paragraphs 0008, 0019, 0022, 0024, etc. which discloses the ICs 130 may detect lightning via measuring a number of lightning parameters such as current, magnetic field, etc., as well as harvesting the energy from the lightning induced current). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Lai to include an energy source sensor array, as taught within Baumheinrich, to facilitate monitoring and detection of a potential energy source within the surrounding environment, thereby improving overall system efficiency and readiness.
Regarding Claim 2:
Modified Lai teaches the limitations of the preceding claim 1. Modified Lai, in further view of Lai, discloses wherein the energy receptor array includes one or more of an electrical current receptor, ionized energy receptor, an electromagnetic energy receptor, and an ionized plasma receptor (Fig. 1, lightning rod 101 and its related discussion; see, for example, paragraph 0021 which discloses the lightning rod is structured to attract the current from a lightning strike. See also the lightning receptor of Baumheinrich as disclosed within the Abstract for example, as well as Ibok).
Regarding Claim 4:
Modified Lai teaches the limitations of the preceding claim 1. Modified Lai, in further view of Baumheinrich, discloses wherein the energy source sensor array includes one or more of an ionization sensor, a voltage sensor, a heat sensor, a magnetic field sensor, and a radiation sensor (Fig.’s 2-3, lightning detection system 100 with integrated circuit 130, and their related discussion; see, for example, paragraphs 0008, 0019, 0022, 0024, etc. which discloses the ICs 130 may detect lightning via measuring a number of lightning parameters such as current, magnetic field, etc., as well as harvesting the energy from the lightning induced current).
Regarding Claim 6:
Modified Lai teaches the limitations of the preceding claim 1. Modified Lai, in further view of Ibok, discloses wherein the energy channelling array includes at least one channeling tool deployment device configured to deploy a channeling tool (Fig. 2, conductor 30 and its related discussion; see, for example, paragraphs 0061-0062. See also Baumheinrich Fig. 2, lightning conductor 125).
Regarding Claim 8:
Modified Lai teaches the limitations of the preceding claim 1. Modified Lai, in further view of Baumheinrich, discloses wherein the energy surge control array includes a plurality of transient energy surge suppressors arranged in series (Fig.’s 2-3, input protection circuit 210 comprising surge suppression devices, and their related discussion; see, for example, paragraph 0023. See also Ibok Fig. 7a, varistors 270, 280, 290, paragraphs 0065-0068, etc.).
Regarding Claim 9:
Modified Lai teaches the limitations of the preceding claim 8. Modified Lai, in further view of Ibok, discloses wherein the energy surge control array includes a radially configured transient voltage surge suppressor (Fig. 7a, varistors 270, 280, 290, and their related discussion; see, for example, paragraphs 0065-0068, etc. Furthermore, it has been held by the courts that a change in shape or configuration is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, selecting a given energy surge control array configuration would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.).
Regarding Claim 10:
Modified Lai teaches the limitations of the preceding claim 1. Modified Lai, in further view of Ibok, discloses wherein the energy absorption array includes one or more capacitance layers, each layer having one or more capacitors arranged in parallel, each downstream layer being greater in capacitance than its immediately upstream layer (Fig. 7a, varistors 270, 280, 290, and their related discussion; see, for example, paragraphs 0065-0068, etc. which discloses a collection of varistors of various capacities linked in series and connected in parallel. It should be noted that placing components of a circuit within either a parallel or series configuration would have been known in the art, as necessitated by the specific requirements of a given application, as the selection of a parallel or series configuration would be one of a finite number of ways in which components may be connected).
Regarding Claim 11:
Modified Lai teaches the limitations of the preceding claim 1. Modified Lai, in further view of Ibok, discloses wherein the energy absorption array includes one or more capacitance layers, each layer having one or more capacitors arranged in series, each downstream layer being greater in capacitance than its immediately upstream layer (Fig. 7a, varistors 270, 280, 290, and their related discussion; see, for example, paragraphs 0065-0068, etc. which discloses a collection of varistors of various capacities linked in series and connected in parallel. It should be noted that placing components of a circuit within either a parallel or series configuration would have been known in the art, as necessitated by the specific requirements of a given application, as the selection of a parallel or series configuration would be one of a finite number of ways in which components may be connected).
Regarding Claim 12:
Modified Lai teaches the limitations of the preceding claim 1. Modified Lai, in further view of Lai, discloses wherein the energy storage array includes a plurality of high density batteries configured to power one or more on-board systems (Fig. 4, one or more magnetic capacitors 200 and their related discussion; see, for example, paragraphs 0023-0025. See also Baumheinrich Fig. 2, power storage 230 and its related discussion and Ibok Fig. 7a, capacitor 300 and its related discussion).
Regarding Claim 14:
Lai discloses a method of absorbing and distributing energy, comprising: using an environmental energy collection system, collecting environmental transient high energy (Fig.’s 1 and 4, lightning rod 101, wire 102, LEH units 103, power management module 260, magnetic capacitors 200, and their related discussion); and using a transient high energy management system, managing the transient high energy (Fig. 4, power management module 260, magnetic capacitors 200, and their related discussion), wherein collecting the transient high energy includes using an energy channeling array, guiding the transient high energy from the source to an energy receptor array (Fig. 1, lightning rod 101, wire 102, LEH units 103, and their related discussion; see, for example, paragraphs 0021-0022); using the energy receptor array, receiving the high energy from the environment (Fig. 1, lightning rod 101, LEH units 103, and their related discussion); and wherein managing the transient high energy includes using an energy surge control array, controlling a flow of the transient high energy received by the energy receptor array (Fig. 4, power management module 260 comprising detector 2601, switch 2602, etc., and their related discussion; see, for example, paragraph 0025); and using an energy storage array, storing energy (Fig. 4, magnetic capacitors 200 and their related discussion; see, for example, paragraph 0025)
However, in an attempt to expedite prosecution, Ibok discloses a method of absorbing and distributing energy, comprising: wherein managing the transient high energy includes using an energy absorption array, absorbing energy from the energy surge control array (Fig. 7a, collection of varistors 270, 280, 290, and their related discussion; see, for example, paragraph 0065); and using an energy storage array, storing energy from the energy absorption array(Fig. 7a, capacitor 300 and its related discussion; see, for example, paragraph 0065). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lai to incorporate an energy absorption array, as taught within Ibok, to properly mitigate the power before storage (paragraph 0065).
Furthermore, Modified Lai fails to teach using an energy sensor array, monitoring an environment for a source of the transient high energy.
However, Baumheinrich et al. discloses wherein collecting the transient high energy includes using an energy sensor array, monitoring an environment for a source of the transient high energy (Fig.’s 2-3, lightning detection system 100 with integrated circuit 130, and their related discussion; see, for example, paragraphs 0008, 0019, 0022, 0024, etc. which discloses the ICs 130 may detect lightning via measuring a number of lightning parameters such as current, magnetic field, etc., as well as harvesting the energy from the lightning induced current). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Lai to include an energy source sensor array, as taught within Baumheinrich, to facilitate monitoring and detection of a potential energy source within the surrounding environment, thereby improving overall system 
Regarding Claim 15:
Modified Lai teaches the limitations of the preceding claim 14. Modified Lai, in further view of Baumheinrich, discloses wherein the monitoring the environment for a source of the transient high energy includes monitoring the environment for the source of the transient high energy using one or more of an ionization sensor, a voltage sensor, a heat sensor, a magnetic field sensor, and a radiation sensor (Fig.’s 2-3, lightning detection system 100 with integrated circuit 130, and their related discussion; see, for example, paragraphs 0008, 0019, 0022, 0024, etc. which discloses the ICs 130 may detect lightning via measuring a number of lightning parameters such as current, magnetic field, etc., as well as harvesting the energy from the lightning induced current).
Regarding Claim 17:
Modified Lai teaches the limitations of the preceding claim 14. Modified Lai, in further view of Lai, discloses wherein receiving the transient high energy from the environment includes receiving the transient high energy using one or more of an electrical current receptor, ionized energy receptor, an electromagnetic energy receptor, and an ionized plasma receptor (Fig. 1, lightning rod 101 and its related discussion; see, for example, paragraph 0021 which discloses the lightning rod is structured to attract the current from a lightning strike. See also the lightning receptor of Baumheinrich as disclosed within the Abstract for example, as well as Ibok).
Regarding Claim 18:
Modified Lai teaches the limitations of the preceding claim 14. Modified Lai, in further view of Baumheinrich, discloses wherein controlling a flow of the transient high energy received by the energy receptor array includes controlling a flow of the transient high energy received by the energy receptor array using a plurality of transient energy surge suppressors arranged in at least one of series and parallel (Fig.’s 2-3, input protection circuit 210 comprising surge suppression devices, and their related discussion; see, for example, paragraph 0023. See also Ibok Fig. 7a, varistors 270, 280, 290, paragraphs 0065-0068, etc.).
Regarding Claim 19:
Modified Lai teaches the limitations of the preceding claim 14. Modified Lai, in further view of Ibok, discloses wherein absorbing energy from the energy surge control array includes absorbing energy from the energy surge control array using one or more capacitance layers, each layer having one or more capacitors arranged in at least one of series and parallel, each downstream layer being greater in capacitance than its immediately upstream layer (Fig. 7a, varistors 270, 280, 290, and their related discussion; see, for example, paragraphs 0065-0068, etc. which discloses a collection of varistors of various capacities linked in series and connected in parallel. It should be noted that placing components of a circuit within either a parallel or series configuration would have been known in the art, as necessitated by the specific requirements of a given application, as the selection of a parallel or series configuration would be one of a finite number of ways in which components may be connected).
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. Patent Publication Number 2014/0042987) in view of Ibok (U.S. Patent Publication Number 2010/0220424) in view of Baumheinrich et al. (U.S. Patent Publication Number 2012/0029853) and in further view of Allen et al. (U.S. Patent Publication Number 2013/0093261).
Regarding Claim 7:
Modified Lai teaches the limitations of the preceding claim 6. While Modified Lai discloses at least one channeling tool as a conductor, Modified Lai fails to explicitly teach wherein the channeling tool is one or more of an optical beam and a conductive filament.
However, in an attempt to expedite prosecution, Allen et al. discloses an energy absorption and distribution system wherein the channeling tool is one or more of an optical beam and a conductive filament (Fig.’s 1-2, plasma filament 120, laser 110, and their related discussion; see, for example, Abstract, paragraphs 0007, 0020-0021, 0025-0026, etc.)
Regarding Claim 16:
Modified Lai teaches the limitations of the preceding claim 14. While Modified Lai discloses at least one channeling tool as a conductor, Modified Lai fails to explicitly teach wherein guiding the transient high energy from the source to the energy receptor array includes guiding the transient high energy using at least one channeling tool deployment device configured to deploy at least one of an optical beam and a conductive filament.
However, in an attempt to expedite prosecution, Allen et al. discloses a method of absorbing and distributing energy wherein guiding the transient high energy from the source to the energy receptor array includes guiding the transient high energy using at least one channeling tool deployment device configured to deploy at least one of an optical beam and a conductive filament (Fig.’s 1-2, plasma filament 120, laser 110, and their related discussion; see, for example, Abstract, paragraphs 0007, 0020-0021, 0025-0026, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Lai to include one or more of an optical beam and a conductive filament, as taught within Allen, to raise the conductivity of the system thereby improving overall system efficiency by facilitating and potentially increasing the amount energy absorbed and collected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836